251 S.W.3d 415 (2008)
Curtis C. RODGERS, Respondent,
v.
Robert G. THRELKELD, Appellant.
No. WD 67923.
Missouri Court of Appeals, Western District.
May 6, 2008.
Wayne E. Schirmer, Esq., Moberly, MO, for appellant.
Robert L. Knapp, Esq, Independence, MO, for respondent.
Before HARDWICK, P.J, SMART and WELSH, JJ.

ORDER
PER CURIAM.
Robert Threlkeld appeals from a judgment awarding a 9.4 acre tract of land to Curtis Rodgers by adverse possession. For reasons explained in a Memorandum provided to the parties, we affirm the circuit court's judgment. Rule 84.16(b).